IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

B. R., FATHER OF B. R.,               NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-3908
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed October 12, 2015.

An appeal from an order of the Circuit Court for Hamilton County.
Sonny Scaff, Judge.

Donald K. Rudser, Jasper, for Appellant.

Ward L. Metzger, Children's Legal Services, Jacksonville; and Dave Krupski,
Guardian ad Litem Program, Sanford, for Appellee.


PER CURIAM.

      This appeal, brought by the father in this dependency case, was not filed

within 30 days of the date of rendition of the July 20, 2015, appealable orders. The

August 19, 2015, amended orders contain immaterial changes to the July 20 orders

and therefore do not have the effect of restarting the time within which to seek

appellate review. See St. Moritz Hotel v. Daughtry, 249 So. 2d 27 (Fla. 1971);
Churchville v. Ocean Grove R.V. Sales, Inc., 876 So. 2d 649 (Fla. 1st DCA 2004)

(“An amendment or modification of an order or judgment in an immaterial,

insubstantial way does not restart the clock to file an appeal” and an appellant may

not rely on even substantial or material modifications in an amended judgment to

appeal issues adversely decided in the earlier judgment that remained unchanged);

Degale v. Krongold, Bass & Todd, 773 So. 2d 630 (Fla. 3d DCA 2000).

      Accordingly, this appeal is dismissed for lack of jurisdiction. The dismissal

is without prejudice to the appellant’s right to seek relief in the trial court. See

R.Z. v. Dep’t of Children and Families, 969 So. 2d 1225 (Fla. 1st DCA 2007); In

the Interest of E.H., 609 So. 2d 1289 (Fla. 1992).

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                         2